Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/4/2021.  In particular, claims 1 and 8 have been amended to limit the amount of epoxy silanized or amino silanized filler to 40-75 wt %.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laas (US 2011/0281965) in view of Baker (US 2010/0116179).
With respect to claims 1, 2, 4, 6, and 7, Laas discloses a polyurethane casting composition a polyisocyanate component  consisting of 30-95 wt % polyisocyanate based on hexamethylene diisocyanate (i.e., aliphatic polyisocyanate) and 5-70 wt % polyisocyanate based on cycloaliphatic diisocyanate (paragraph 0020) which can be based on allophonate, biuret, or uretdione (paragraph 0030); a compound that reacts with isocyanate groups (paragraph 0022) such as polyether polyols and polyester polyols having molecular weight of 106-12000 (paragraph 0040); and other additives (paragraph 0023) such as fillers, e.g., barium sulfate (i.e., barite), calcium carbonate, kieselguhr (silica based), and glass fibers (i.e., silica) (paragraph 0072).

However, it would have been obvious to one of ordinary skill in the art to utilize both given that Laas teaches that the cycloaliphatic can be based on allophonate, biuret, or uretdione and that a filler such as barite, calcium carbonate, and glass fibers can be added with the scope of its invention—absent a showing of unexpected or surprising results.
Laas fails to disclose that the filler is treated with an aminosilane or epoxysilane or the total amount of filler.
Baker discloses a polyurethane composite matrix material comprising inorganic particles treated on the outer surface with a silane coupling agent (abstract).  The silane coupling agents such as epoxysilane and aminosilanes are used to provide a stable bond between two nonbonding or incompatible surfaces such as between the filler and the polyurethane (paragraphs 0026-0027 and 0034-0035).  Aminosilanes are preferred with polkyurethane matrix (paragraphs 0035-0037).  Baker discloses that the inorganic particles are added in an amount of 5-80 wt % based on the weight of the matrix polymer, i.e., polyurethane (paragraph 0025).
Given that both Laas and Baker are drawn to inorganic particle-filled polyurethane and further given that Baker discloses that aminosilanes and epoxysilanes provide for compatibilization of the inorganic particles and polyurethane wherein particles are suitably used in an amount of 5-80 wt %, it would have been obvious to one of ordinary skill in the art to utilize an aminosilane or epoxysilane-treated inorganic filler in the polyurethane composition of Laas in amounts like claimed.
With respect to claim 3, the cycloaliphatic isocyanate comprises isocyanurate group-containing polyisocyanates based on isophorone diisocyanate (paragraph 0095; claim 22);

With respect to claims 9, 12, and 14, Laas discloses that articles such as windows (i.e., outdoor article) (paragraph 0078) are formed from the composition by curing at elevated temperatures and under pressure by casting (paragraph 0074).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laas (US 2011/0281965) in view of Baker (US 2010/0116179) and further in view of Bessette (US 4,412,962).
The discussion with respect to Laas and Baker in paragraph 4 above is incorporated here by reference.
Laas discloses that the application is cast to form articles (paragraph 0074), however, it fails to subject an article to automatic pressure gelation or vacuum casting process using its composition.
Bessette discloses molding polyurethanes (abstract) and teaches that voids are eliminated from urethane casting by using vacuum casting (col. 1, lines 39-48).
Given that Laas discloses a step of casting a polyurethane composition and further given that eliminating voids when casting polyurethanes benefits from a step of vacuum casting as taught by Bessette, it would have been obvious to one of ordinary skill in the art to utilize a step of vacuum casting when prepare the articles of Laas.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Baker fails to disclose or suggest an amount of epoxysilanized or aminosilanized filler of 40-75 wt %.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn